Citation Nr: 1231984	
Decision Date: 09/17/12    Archive Date: 09/24/12

DOCKET NO.  07-37 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE
Entitlement to a total disability rating for compensation on the basis of individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Grabia, Counsel



INTRODUCTION

The Veteran served on active duty from November 1997 to November 2004. 

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from rating decisions of the VA Regional Office (RO) in St. Petersburg, Florida.   

The case is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


REMAND

The Veteran claims entitlement to TDIU.  TDIU ratings may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a) (2011).  However, even when the percentage requirements are not met, entitlement to a total rating, on an extraschedular basis, may nonetheless be granted, in exceptional cases, when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b). 

In determining whether an individual is unemployable by reason of service-connected disabilities, consideration must be given to the type of employment for which the veteran would be qualified.  Such consideration would include education and occupational experience.  Age may not be considered a factor.  38 C.F.R. § 3.341 (2011).   Unemployability associated with advancing age or intercurrent disability may not be used as a basis for assignment of a total disability rating.  38 C.F.R. § 4.19 (2011). 

For a veteran to prevail on a total rating claim, the record must reflect some factor which takes his or her case outside of the norm.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1996); 38 C.F.R. §§ 4.1, 4.15 (2011).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  See id.; see also 38 C.F.R. § 4.16(a). The fact that a veteran is unemployed is generally insufficient to demonstrate that he is unemployable within the meaning of pertinent VA laws and regulations.  Instead, a longitudinal review of all the evidence is necessary in order to obtain a full understanding of the case.  See Schafrath v. Derwinski, 1Vet. App. 589 (1991). 

Service connection is in effect for degenerative joint disease lumbar spine, rated as 40 percent disabling; mood disorder, rated as 10 percent disabling; right sided radiculopathy L4-S1, rated as 10 percent disabling; right retropatellar pain syndrome, rated as 10 percent disabling; postoperative residuals of granulomatous epididymitis, noncompensably disabling; and pseudofolliculitis barbae, noncompensably disabling.  The total disability rating is 60 percent.  

The Veteran's service-connected disabilities do not meet the schedular criteria for a TDIU.  As noted, there is a 40 percent rated disability, but the remaining disabilities do not bring the combined rating to 70 percent or greater.  The minimum schedular criteria for TDIU under 38 C.F.R. § 4.16(a) are thus not met.  However, under 38 C.F.R. § 4.16(b), if a claimant's service-connected disabilities do not meet the percentage requirements of section 4.16(a), but the claimant is unable to secure and follow a substantially gainful occupation by reason of such service-connected disability, the rating board must submit the case to the Director of VA's Compensation and Pension Service for consideration of entitlement to a TDIU rating.  See VAOPGCPREC 6-96 (Aug. 16, 1996). 

Because the Veteran did not meet the threshold criteria for assignment of a TDIU, the claim was referred to the Chief Benefits Director or the Director of Compensation and Pension Service for consideration of an extraschedular evaluation.  In a December 2011 letter ,the Director of Compensation and Pension Service noted that he had reviewed the claims file to determine whether the Veteran was eligible for consideration of an extraschedular evaluation under 38 C.F.R. § 4.16(b).  It was noted that in the August 2009 VA examination the examiner opined that it does appear that the Veteran was unable to do sedentary and or physical labor to earn an average income.  The Director noted that comparing the September 2008 and August 2009 VA examination reports revealed an improvement in the service connected lumbar back.  The director determined that the current evidence did not present findings that the case presented such an exceptional or unusal disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  

Unfortunately, the Director's December 2011 letter does not appear to take into account additional evidence added to the record since the August 2009 VA examination.  Specifically, the record reflects that since that time, the Veteran has had additional treatment for his service-connected disabilities, documented in VA outpatient treatment records dated through April 2012, showing continued increases in symptomatology including an increased tolerance for pain medications, and most notably, underwent an arthroscopy debridement of the right knee in August 2011 at a VA medical facility.  As this evidence may have an impact on the Veteran's TDIU claim, and is not cumulative of the evidence already of record such that it may represent a change in the Veteran's employability, the Board finds that a new VA examination with opinion is necessary.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain copies of all outstanding VA treatment records and associate them with the claims file.

2.  Schedule the Veteran for a VA examination to determine the effects of his service-connected disabilities on his ability to obtain and maintain employment consistent with his education and occupational experience.  The claims file and a copy of this remand must be made available to the examiner.  All necessary special studies or tests are to be accomplished.  All pertinent symptomatology and findings must be reported in detail.  The examiner must elicit from the Veteran and record for clinical purposes a full work and educational history.  The examiner should also evaluate, to the extent possible, the severity of the Veteran's service-connected disabilities, as listed above.  

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether one or more of the Veteran's service-connected disabilities, listed above, preclude him from securing and following substantially gainful employment consistent with his education and occupational experience.  No consideration with respect to unemployability can be given to the Veteran's nonservice-connected disabilities or age.  The examiner should fully explain all opinions stated.

Marginal employment shall not be considered substantially gainful employment.  Marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  38 C.F.R. § 4.16(a). 

3.  Notify the Veteran that it is his responsibility to report for the examination scheduled, and to cooperate in the development of the claim. The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  If the Veteran does not report for a scheduled examination, obtain documentation showing that notice scheduling the examination was sent to the last known address of record, and indicate whether any notice that was sent was returned as undeliverable.  

4.  Readjudicate the Veteran's claim, taking into consideration any newly acquired evidence.  If the benefit on appeal remains denied, issue a Supplemental Statement of the Case addressing all evidence of record.  After providing the Veteran and his representative with adequate opportunity to respond, return the appeal to the Board.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
J. MACIEROWSKI KIRBY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

